DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/06/2020, have been considered.

Drawings
The drawings filed on 04/06/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-18 include text, figures, and numerals that are substantially pixelated and are otherwise not unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of determining a three-dimensional path for a vehicle traveling from an origin to a remote destination, the method comprising: determining a plurality of different three-dimensional paths that extend between the origin and the destination; for each of the three-dimensional paths, determining an expected energy usage of the vehicle to travel the path and adjusting the expected energy usage based on one or more sensor readings that affect the travel; and for each of the paths, determining an expected energy reserve which is an expected amount of energy remaining in the vehicle upon reaching the destination.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 12 and 17.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 12 is a process claim and claim 17 is a device claim.  

Similar limitations comprise the abstract ideas of claims 12 and 17.
What remains of the claimed method is merely a data gathering step “based on one or more sensor readings…” (See FIG. 8; ¶85, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the expected energy reserve remaining in the vehicle upon reaching the destination is determined.
Under Step 2B, since the only steps outside the judicial exception is a generic data gathering step, which is an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 12 and 17, do not appear to be patent eligible under 101.
claims 2-11, 13-16, and 18-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kono (E.P.O. Patent Publication EP 2 182 323 A1); in view of Soda (Japanese Patent Publication JP 2004125430 A – A USPTO Global Dossier machine translation, generated 02/24/2022, is provided with this Action.).
Regarding claim 1, Kono teaches a method of determining a three-dimensional path for a vehicle traveling from an origin to a remote destination (Kono: ¶2 [“…a navigation device and a navigation method capable of route search and route guide for a vehicle in a fuel-efficient manner.”]), the method comprising:
determining a plurality of different three-dimensional paths that extend between the origin and the destination (Kono: FIGS. 1-5, 15; ¶100-102 [“The display unit 24 may display the fuel-efficient route alone as a guided route in this case. Alternatively, a fuel-efficient route 2423 and a time-saving route 2424, both of which leads the vehicle from a vehicle's current position 2421 to a destination 2422, may be displayed in combination on the guided-route-display 
for each of the three-dimensional paths, determining an expected energy usage of the vehicle to travel the path and adjusting the expected energy usage based on one or more sensor readings that affect the travel (Kono: FIGS. 1-5, 15; ¶100-102 [“The display unit 24 may display the fuel-efficient route alone as a guided route in this case. Alternatively, a fuel-efficient route 2423 and a time-saving route 2424, both of which leads the vehicle from a vehicle's current position 2421 to a destination 2422, may be displayed in combination on the guided-route-display window 242 as shown in FIG. 15. This alternative case is based on assumption that the time-saving route is searched in advance in the route-search process conducted by the route-search unit 212…a display window 2425 may be provided on the guided-route-display window 242 for showing route summary including fuel consumption and necessary travel time for each route {Thus determining an expected energy usage of the vehicle to travel the path.}…Alternatively, the display unit 24 may display a plurality of cost-saving routes, searched by using another cost function, together with the time-saving route and the distance-saving route.”]; FIG. 1; ¶26 [“The link shape compression unit 111 obtains three-dimensional shape information indicating ups and downs included in a road link of the three-dimensional road map stored in the three- dimensional road map storage section 113. When a vehicle travels along the three-dimensional shape of each road link, the link shape compression unit 111 is operable as an unit for calculating variation of energy and calculates the variation of energy of the travelling 
Kono additionally discloses for each of the paths, determining an expected energy consumption used for reaching the destination (Kono: FIGS. 11-15; ¶88-99 [“…the CPU conducts a fuel-consumption calculation process as shown in FIG. 13 by using the fuel consumption calculation unit 2152. In step S31, the CPU obtains the travel-pattern estimation information calculated by the travel-pattern estimation unit 2151, and then, the CPU obtains the geometry parameters MB, Mc, and M0 of the road link from the geometry parameter storage unit 220 in step S32. In step S33, the CPU calculates estimated fuel consumption amount Q by using the following Equation 3 including the various vehicle-type parameters of the vehicle selected by the vehicle-type selector 214…”] {Including Equation 3.}).
However, Kono is silent as to explicitly teaching determining an expected energy reserve which is an expected amount of energy remaining in the vehicle upon reaching the destination.
Soda, in a similar field of endeavor, discloses a navigation system capable of performing guidance on a fueling location in consideration of route guidance and fueling cost (Soda: Abstract.).  Therein, Soda discloses determining an expected energy reserve which is an expected amount of energy remaining in the vehicle upon reaching the destination (Soda: FIG. 1; ¶24 [“Here, if the transit point is a travel destination, the departure place and the final destination are homes, and if the gasoline unit price near the home is lower than the travel destination, consider the remaining fuel and refuel how much at which point. A refueling station is determined in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining an expected energy reserve which is an expected amount of energy remaining in the vehicle upon reaching the destination, disclosed by Soda into Kono, with the motivation and expected benefit of accurately determining an expected amount of energy remaining in a vehicle upon reaching a destination, to mitigate “range anxiety” for the vehicle operators.  This method for improving Kono was within the ordinary ability of one of ordinary skill in the art based on the teachings of Soda.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kono and Soda to obtain the invention as specified in claim 1.
Regarding claim 17, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Kono, in view of Soda, teach all the limitations of the parent claim 1 as shown above.  Kono discloses dividing a three-dimensional space between the origin and the destination into a plurality of three-dimensional segments with each of the three-dimensional paths extending through a plurality of the three-dimensional segments (Kono: FIGS. 3, 4A-4C; Including Eqns. 1-2.}).
Regarding claim 19, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Kono, in view of Soda, teach all the limitations of the parent claim 2 as shown above.  Kono discloses determining the three-dimensional segments that are included in the path; for each of the three-dimensional segments, determining the expected energy usage to travel the three-dimensional segment; for each of the three-dimensional segments, adjusting the expected energy usage based on the one or more sensor readings; and summing the expected energy usage for each of the three-dimensional segments and determining the expected energy usage used to travel the path (Kono: FIGS. 3, 4A-4C; ¶34 [“FIG. 3 shows a profile indicating altitude of a road link which is divided into a plurality of sub-links. FIGS. 4A to 4C shows various parameters used in a link shape compression process.”]; ¶40 [“Each sub-link is approximated by using a line segment. Each sub-link of the road link indicates relationship of the beginning point of the road link and each sub-link in distance and altitude since fuel consumption is affected by difference in altitude or by gradient of each road link.”] ¶47-54 {Including Eqns. 1-2.} {See above.}).
claims 13 and 20, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Kono, in view of Soda, teach all the limitations of the parent claim 3 as shown above.  Kono discloses determining the expected energy usage to travel the three-dimensional segment based on data from previous travel within the three-dimensional segment (Kono: FIGS. 1, 10-1, 13; ¶31 [“…a storage section 217 for storing statistically stored traffic information (hereinafter called the storage section 217); a road map storage unit 218; a vehicle-type parameter storage unit 219; a geometry parameter storage unit 220, and the likes.”]; ¶40 [“FIG. 10 shows an example of records indicative of statistically-stored traffic information stored in the storage section 217. FIG. 11 shows a flowchart of a travel-pattern-estimation process included in the fuel-consumption estimation process. FIG. 12 shows an example of travelling pattern of the vehicle travelling a road link. FIG. 13 shows an example of flowchart of a fuel-consumption calculation process included in a fuel-consumption estimation process. The storage section 217 stores the statistically-stored traffic information by tabulating data regarding travelling time obtained for each road link in the past and sorting them on day type basis.”]).

Regarding claim 5, Kono, in view of Soda, teach all the limitations of the parent claim 3 as shown above.  Kono discloses after traveling through each of the three-dimensional segments along one of the paths that is selected, updating the expected energy usage (Kono: FIG. 16; ¶105 [“…the fuel-consumption estimation process conducted by the fuel-consumption estimation unit 215. In addition, the present invention can reduce the time for updating data since road map data 
Regarding claim 14, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Kono, in view of Soda, teach all the limitations of the parent claim 3 as shown above.  Kono discloses after traveling through each three-dimensional segment, updating travel data to include an actual energy usage of the vehicle traveling along the three-dimensional path through the three-dimensional segment (Kono: FIG. 16; ¶105 {See above.}).
Regarding claim 10, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Kono, in view of Soda, teach all the limitations of the parent claim 3 as shown above.  Kono discloses receiving at least one of the sensor readings from one or more sensors on the vehicle (Kono: FIG. 8; ¶70 [“…a sensor may be provided on the vehicle for detecting the vehicle weight W.”]).

Regarding claim 9, Kono, in view of Soda, teach all the limitations of the parent claim 1 as shown above.  Kono discloses during the travel along one of the three-dimensional paths determining that the expected amount of energy remaining in the vehicle upon reaching the destination will be less than a predetermined amount and changing the three-dimensional path to the destination (Kono: FIGS. 2-4C, 5-6; ¶34-38; FIGS. 11-15; ¶88-99; FIG. 16; ¶105 {See above.}).

Regarding claim 11, Kono, in view of Soda, teach all the limitations of the parent claim 1 as shown above.  Kono discloses selecting for the travel one of the three-dimensional paths in which the expected energy reserve is greater than a predetermined amount (Kono: FIGS. 2-4C, 5-6; ¶34-38; FIGS. 11-15; ¶88-99; FIG. 16; ¶105 {See above.}).
Regarding claim 18, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 12, Kono teaches a method of determining a three-dimensional path for a vehicle traveling from an origin to a remote destination (Kono: ¶2 {See above.}), the method comprising:
determining a plurality of different three-dimensional paths that extend between the origin and the destination (Kono: FIGS. 1-5, 15; ¶100-102 {See above.}); and
for each of the three-dimensional paths, determining an expected energy usage of the vehicle to travel the path and adjusting the expected energy usage based on one or more sensor readings that affect the travel (Kono: FIGS. 1-5, 15; ¶100-102; FIG. 1; ¶26; FIGS. 2-4C, 5-6; ¶34-38; FIG. 8; ¶70 {See above.}).
Kono additionally discloses for each of the paths, determining an expected energy consumption used for reaching the destination (Kono: FIGS. 11-15; ¶88-99 {Including Equation 3.} {See above.}), and updating data of previous travel after traveling along the path (Kono: FIGS. 1, 10-1, 13; ¶31 {See above.}).
See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of selecting for the travel one of the three-dimensional paths in which the expected energy reserve is greater than a predetermined amount, disclosed by Soda into Kono, with the motivation and expected benefit of accurately determining an expected amount of energy remaining in a vehicle upon reaching a destination, to mitigate “range anxiety” for the vehicle operators.  This method for improving Kono was within the ordinary ability of one of ordinary skill in the art based on the teachings of Soda.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kono and Soda to obtain the invention as specified in claim 12.

Regarding claim 15, Kono, in view of Soda, teach all the limitations of the parent claim 14 as shown above.  Kono discloses while traveling along the path determining that the expected energy usage of the path is greater than an expected amount and adjusting the path (Kono: FIGS. 2-4C, 5-6; ¶34-38; FIGS. 11-15; ¶88-99; FIG. 16; ¶105 {See above.}).

Regarding claim 16, Kono, in view of Soda, teach all the limitations of the parent claim 12 as shown above.  Kono discloses adjusting the expected reserve for each of the paths based on one or more sensor readings that affect the travel (Kono: FIGS. 1-5, 15; ¶100-102 {See above.}).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Kono, in view of Soda; and further in view of Schwartz (Canadian Patent Publication 3 013 604 A1).
Regarding claim 8, Kono, in view of Soda, teach all the limitations of the parent claim 1 as shown above.  However, Kono, in view of Soda, is silent as to explicitly teaching at least one of the sensor readings from one or more sensors positioned at the destination.
Schwartz, in a similar field of endeavor, discloses a landing suggestion unit configured to provide a landing suggestion for an aircraft (Schwartz: Abstract.).  Therein, Schwartz discloses receiving at least one of the sensor readings from one or more sensors positioned at the destination (Schwartz: FIG. 2; pg. 6, ln 26 to pg. 7, ln 11 [“The aircraft arrival determination system 100 includes an arrival sequence determination unit 108 that is in communication with the tracking sub-system 104 The arrival sequence determination unit 108 is also in communication with the weather detection sub-system 106, such as through one or more wired or wireless connections. The weather detection sub-system 106 communicates the current weather at and proximate to one or more airports to the arrival sequence determination unit 108. For example, the weather detection subsystem 106 may be a meteorological and weather service that is in communication with the arrival sequence determination unit 108. In at least one other embodiment, the weather detection sub-system 106 may be an independent weather determination and forecasting system and/or service. For example, the weather detection sub-system 106 may include one or more Doppler radar installations.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing one or more sensors positioned at a destination to provide sensor readings, disclosed by Schwartz into Kono, as modified by Soda, with the motivation and expected benefit of providing critical information for accurately determining an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2013/0179057 A1, to Fisher et al., is directed to remote services, including dynamic, interactive assistance to electric vehicle (EV) users, a central server is arranged for electronic communications with EVs and with client devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864